

117 HR 3563 IH: Chronic Disease Management Act of 2021
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3563IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Blumenauer (for himself and Mr. Wenstrup) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to permit high deductible health plans to provide chronic disease prevention services to plan enrollees prior to satisfying their plan deductible.1.Short titleThis Act may be cited as the Chronic Disease Management Act of 2021.2.Chronic disease prevention(a)In generalSection 223(c)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following:(F)Preventive care services and items for chronic conditionsFor purposes of subparagraph (C)—(i)preventive care shall include any service or item used to treat an individual with a chronic condition if—(I)such service or item is low-cost,(II)in regards to such service or item, there is medical evidence supporting high cost efficiency of preventing exacerbation of the chronic condition or the development of a secondary condition, and(III)there is a strong likelihood, documented by clinical evidence, that with respect to the class of individuals utilizing such service or item, the specific service or use of the item will prevent the exacerbation of the chronic condition or the development of a secondary condition that requires significantly higher cost treatments, and(ii)an individual who has been prescribed preventive care for any chronic condition may be presumed to have been diagnosed with such condition if such preventive care is customarily prescribed for such condition..(b)Effective dateThe amendment made by this section shall apply to coverage for months beginning after the date of the enactment of this Act.